Election/Restriction

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5, drawn to a method for producing a myocardial stem cell.
Group II, claim(s) 6-10, drawn to a myocardial stem cell.
Group III, claim(s) 11, drawn to a cell population comprising myocardial stem cells.
Group IV, claim(s) 12, drawn to a cell preparation for treating and/or preventing cardiac failure.
Group V, claim(s) 13-14, drawn to a liposome for introducing an encapsulated substance into the mitochondria of a myocardial stem cell.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II and V lack unity of invention because even though the inventions of these groups require the technical feature of a complex of a mitochondria-targeting carrier and a mitochondria activating agent, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bonechi et al (PLOS ONE, 2012, 7(8), e41438), in view of Harashima et al (US 2010/00104623 A1) and Yamada et al (WO 2006/095837 A1).
Bonechi taught [abstract, title] liposomes as carriers of resveratrol. Liposome formulations were made with phospholipids (e.g., phosphatidylcholines) and cholesterol, to optimize the loading of resveratrol.
Bonechi reads on the claimed carrier (liposome) having a mitochondria activating agent (resveratrol). Bonechi, however, does not specifically characterize the liposomes as targeting mitochondria.
Nevertheless, Harashima taught [claim 5] liposomes having, on the surface thereof, a peptide comprising an amino acid sequence represented by SEQ ID NO: 1.
And, Yamada taught liposome lipid membrane structures [abstract] comprising [claims 1, 9-13] peptides represented by SEQ ID NO: 1, where the peptides were recognized as mitochondrial targeting signals.
Groups I-II and V lack unity of invention, and do not make a contribution to the prior art, in view of Bonechi, Harashima and Yamada.
The Examiner notes that Groups III-IV lack unity of invention because the groups do not share the same or corresponding technical feature.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Notice of Potential Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained.
Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612